To the Hon. J. V. Coffey, Judge of the Superior Court of said City and County, Department No. 9 of said Court:
The petition of James T. Hume and Louise Hume, his wife, respectfully shows:
That they are husband and wife, and are residing together, in said city and county.
That both of your petitioners are over the age of thirty (30) years and have no children or child of their own.
*220That they are desirous of adopting a child, named Mary Reichle, now aged seven years and about two months, and the daughter of Charles Reichle and Mary Reichle and born to them in lawful wedlock.
That said child is now and for more than one year last past has been an -inmate of and in the care of the asylum in said city and county, called “Little Sisters Infant Shelter,” a duly organized and incorporated asylum or place of shelter for helpless children of tender years, under the law of California.
That Charles Reichle, the father of said child, Mary Reichle, was, on the 18th of June, 1887, adjudged and declared to be insane by this honorable court, and sent to the State Insane Asylum at Stockton, this state; that he remained there until the 25th of November, 1888, when he was transferred to the State Insane Asylum at Agnew, Santa Clara county, this state, where he now is a hopeless, demented, or utterly incompetent person.
That the mother of the child, Mary Reichle, took charge of said child after the father was adjudged insane and sent to Stockton as aforesaid and maintained her until the 16th of December, 1892, when she put her, the child, in charge of said “Little Sisters Shelter,” where she has ever since been.
That the mother, neither at that time nor since, paid anything to said Shelter toward the expenses of the maintenance of said child; nor has she been near the child since she left her in charge of said Shelter; nor has she been seen, or heard of or from, since the sixteenth day of December, 1892; but, as your petitioners are informed and believe, she, at that time, or about that time, left the state of California and went to parts unknown.
That the officers and managers of said “Little Sisters Infant Shelter” consent to said proposed adoption by your petitioners.
That your petitioners are ready and willing to sign an agreement that the said Mary Reichle, minor, shall be adopted by them, and treated in all respects as their own child should be treated, and are desirous that the said child-shall take the family name of your petitioners, and shall, when adopted, be known by the name of “May Yiolet Hume.”
*221Wherefore your petitioners pray that your honor will make an order declaring that the said Mary Reichle shall henceforth be regarded and treated in all respects as the child of your petitioners, and that said child be henceforth known by the name of May Violet Hume; in accordance with the provisions of chapter 11, title 11 of the Civil Code of the state of California.
JAMES T. HUME.
LOUISE HUME.
State of California,
City and County of San Francisco,—ss.
James T. Hume and Louise Hume, being severally duly sworn, depose and say that they are the petitioners named in the foregoing petition; that they have heard read the above and foregoing petition and know the contents thereof; that the same is true of their own knowledge, except as to the matters which are therein stated on their information or belief, and as to those matters, that they believe it to be true.
JAMES T. HUME.
LOUISE HUME. .
Subscribed and sworn to before me this 29th day of December, 1893.
G. W. F. COOK,
Justice of the Peace of the City and County of San Francisco.
HOME OF LITTLE SISTERS INFANT SHELTER.
San Francisco, January, 1894.
Whereas, on the 16th of December, 1892, a child was placed in the Home of the Little Sisters Infant Shelter, this city of San Francisco, by a woman who claimed to be its mother, and who gave the name of the child as Mary Richley or Reichle, and claimed to be herself, Mrs. Charles Richley or Charles Reichle. She brought no clothing with the child beyond the clothes the child at the time wore, which were very poor in quality and very limited in amount; and
Whereas this shelter has never, since the last-mentioned day, heard of, or from, the woman, the reputed mother of the *222child, except to hear from some of the acquaintances of the woman that she had not been seen or heard of in San Francisco since about that time; and whereas the child has outgrown the advantages and facilities of the shelter, being, according to the mother’s statement, about six years old when placed here, and having been here ever since; and whereas Mr. James T. Hume and his wife, Louise Hume, are desirous to adopt the child, and they, it appears, are worthy people and in every way competent to receive said child in adoption.
Therefore resolved by the Board of Directors, here present, this day, that the consent of this shelter be, and hereby is, accorded to them for the adoption of said child, Mary Richley, or Mary Reichle, and further resolved, that Mrs. H. N. Tilden, recording secretary of the board be, and hereby is, empowered to appear before any judge, before whom the proceedings for the adoption of said child may be had, and certify such consent of the Little Sisters Infant Shelter to the adoption of said child by said James T. Hume and Louise Hume, his wife.
Mrs. WILL E. FISHER, President.
Mrs. H. N. TILDEN,
Recording Secretary.

In the Superior Ccmrt of the City and County of San Francisco, State of California.

In the Matter of the Adoption of MARY REICHLE, a Minor.
Know all men, that we, James T. Hume and Louise Hume, his wife, of said city and county of San Francisco, state of California, in consideration of the making of an order by the Hon. J. Y. Coffey, Judge of said court, declaring that Mary Reichle, the infant daughter of Charles Reichle and Mary Reichle, his wife, may be adopted by us, as our child, in accordance with the provisions of chapter 11 of title 11 of the Civil Code of California, and for other valuable and sufficient considerations moving us hereunto, do hereby covenant with the said Mary Reichle, and agree that she, said Mary
*223Reichle, shall be by us adopted as our child, and shall be treated by us in all respects as our own lawful child should be treated; and we hereby covenant and agree with the said Charles Reichle and Mary Reichle, his wife, the parents of said Mary Reichle, said minor, that they shall henceforth be relieved of all parental duties toward, and all responsibility for the maintenance and support of the said Mary Reichle, said minor.
In witness whereof, we have hereunto set our hands and seals this eighteenth day of January, A. D. 1894.
JAMBS T. HUME. [Seal] LOUISE HUME. [Seal]
Witness: Moses G. Cobb.

In the Superior Court of the City and County of San Francisco, State of California.

In the Matter op the Adoption op MART REICHLE, a Minor.
Know all men by these presents, that the “Little Sisters Infant Shelter,” of the city and county of San Francisco, State of California, an asylum for the care and protection of children of tender years, duly incorporated and organized under the laws of the state of California, by Mrs. H. N. Til-den, its recording secretary, hereto duly authorized by a resolution of the Board of Directors of said “Shelter,” a copy of which is herewith submitted, and which “Shelter” has cared for, protected and maintained an infant child, reputed to be now about seven years and two months old, called Mary Reichle, since the sixteenth day of December, 1892, in the home of said “Shelter” in said city and county, without any assistance, pecuniary or otherwise, from either of its parents, or any other source outside, or independent of said ‘ ‘ Shelter, ’ ’ does hereby consent and agree, in pursuance of said resolution, that said infant child, Mary Reichle, the reputed daughter of one Charles Reichle, and Mary Reichle, his wife, both lately of said city and county, may be adopted by James T. Hume and Louise Hume, his wife, of said city and county, as their child, and such order be made by the Hon. J. V. Coffey, *224Judge of said court, as may be necessary, legally to effect such adoption, in accordance with the provisions of chapter 11, title 11 of the Civil Code of the State of California.
In witness whereof, the said “Little Sisters Infant Shelter’s” name is hereto subscribed, and its seal (common seal having no corporate seal) hereto set, by its recording secretary, Mrs. H. N. Tilden, hereunto duly authorized by the resolution above mentioned, this eighteenth day of January, eighteen hundred and ninety-four.
LITTLE SISTERS INFANT SHELTER. [Seal] By Mrs. H. N. TILDEN,
Recording Secretary.
Witness: Moses G-. Cobb.

In the Superior Court of the City and County of San Francisco, State of California.

In the Matter of the Adoption of MARY REICHLE, a Minor.
Order Authorizing the Adoption of Minor, etc.
The petition of James T. Hume and Louise Hume, his wife, praying for an order, that they may be permitted to adopt as their child the above-named Mary Reichle, in accordance with the provisions of chapter 11 of title 11 of the Civil Code of this state, coming on regularly to be heard, at this day; the above-named James T. Hume and Louise Hume, the above-named minor, Mary Reichle, and Mrs. Caroline M. Olney and Mrs. H. N. Tilden, the president and secretary of the “Little Sisters Infant Shelter,” appeared before the judge of this court, department No. 9, at the courtroom of said court, New City Hall, in said city and county, and each of them were separately examined by said judge, the said petitioners and officers of said “Shelter”—under oath in relation to the matters alleged in said petition.
And it appearing from said examination to the satisfaction of said judge, that said James T. Hume and Louise Hume, his wife, are residents of said city and county; that they are both over the age of thirty (30) years, and are respectively *225more than ten years older than the child, Mary Reichle; that the age of said child is seven years and about two months; that she is the daughter of Charles Reichle, who is an incompetent person, and now confined at the State Insane Asylum at Agnew, Santa Clara county, an asylum for the hopeless insane, and of Mary Reichle, his wife, who is not now a resident of this state, but is in parts unknown; that the officers and managers of the “Little Sisters Infant Shelter,” an asylum, incorporated and organized under the laws of this state, for the protection and shelter of infant children, which has had the care and maintenance of said child, for more than one year now last past consent to the adoption of said child by said J ames T. Hume and Louise Hume, his wife; that said James T. Hume and his wife are of high respectability and ample means, and have no children of their own; and being further satisfied, that the interests of said child will be promoted by its adoption as prayed for in said petition; therefore,
It is hereby ordered that said Mary Reichle, infant child of said Charles and Mary Reichle, may be adopted, as the child of said James T. Hume and Louise Hume, his wife; that said child, Mary Reichle, henceforth, be regarded and treated in all respects as their child; that it be henceforth known by the name of May Violet Hume, and that the parents of said child be henceforth relieved of all parental duties toward, and all responsibility for, the said child, and have no right whatever over it.
Dated, January 18, 1894.
J. V. COFFEY, Judge.